Citation Nr: 0010167	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1991.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a March 1998 rating decision 
in which the evaluation afforded her service-connected 
bipolar disorder was confirmed and continued at 50 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected bipolar disorder is 
productive of total occupational and social impairment due to 
persistent delusions and hallucinations.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for bipolar disorder 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic 
Code 9432 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for the service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board notes that the references are made to 
hospitalizations and treatment that the veteran has received 
for her service-connected psychiatric disability.  For 
example, in March 1998, VA outpatient records note that the 
veteran's mother and aunt were interviewed and reported that 
the veteran had been hospitalized numerous times by both 
private and VA facilities.  Again, VA hospital records note 
in May 1998 that she was transferred in from a private 
hospital.  The veteran did not, however, respond to the RO's 
April 1999 request for authorization to obtain those records.  
The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with her claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A February 1992 rating decision 
originally granted service connection for bipolar disorder, 
evaluating it as 50 percent disabling, effective in December 
1991, based on the evidence then of record.  This evidence 
included service medical records showing that the veteran had 
been hospitalized and treated for a psychiatric disorder in 
service.  A report of a Physical Evaluation Board reflects 
that she was diagnosed at discharge with bipolar disorder 
manifested by a prior depressive episode of probable 
psychotic proportions and a recent episode of irritable mood, 
decreased need for sleep, increased rate of speech, 
distractibility, and flight of ideas.  She was found unfit 
for continuing active service and was accordingly discharged.  
The rating decision indicated that a future examination would 
be schedule to determine possible improvement.

In November, 1994, the RO reduced the evaluation afforded the 
veteran's bipolar disorder to 30 percent, effective in August 
1994, predicated on the results of an October 1994 VA 
examination report.  This report indicated the presence of 
subjective complaints of anger toward the government, 
decreased sleep, excessive appetite, normal energy levels, 
and a history of delusions, racing thoughts, high energy, and 
depressive episodes.  She reported she had run out of 
medication two months prior.  She also reported she had last 
been employed as a boardwalk ride operator for three months 
in 1992, and had been unemployed since then.  The examiner 
observed the veteran to be alert and oriented times three, to 
appear older than her stated age, and to present with 
irritable affect and mood.  She exhibited good eye contact, 
pressured speech, and motor restlessness.  Her thought 
processes conveyed mild persecutive doubts.  There was no 
evidence of hallucinations or delusions, or of suicidal or 
homicidal ideation.  Immediate, short-term, and remote memory 
was found to be intact; concentration, fair; insight and 
judgment, impaired.  The examiner noted she was of average 
intelligence, and was capable of managing her own financial 
affairs.  The diagnoses were bipolar disorder, not otherwise 
specified, and alcohol dependence.  The examiner described 
the veteran as somewhat hypomanic, but opined that her 
symptoms are exacerbated by significant alcohol abuse.

In August 1995, the RO increased the evaluation of the 
veteran's bipolar disorder to 50 percent, effective in March 
1995, based on a report of VA hospitalization from March to 
April 1995, and a VA examination report dated in August 1995.

Hospital records show the veteran presented at the hospital 
with complaints of not having slept in five days, 
aggressiveness and hostility, paranoia, racing thoughts, a 
feeling of being picked on, and a sense of being pulled by 
evil forces.  She reported she is unemployed, has a high 
school diploma, last worked in a carnival, and has no current 
relationship.  She is married, but has not seen her husband 
in five years.  Her mother is the guardian of her six year-
old child, who lives out of state.  She was hesitant to allow 
the hospital to call her family.  Examination at admission 
reflected no acute or chronic neglect.  She presented as 
labile and hyperactive, with a variable effect changing from 
anger to a pleasant, smiling demeanor.  Her speech was clear 
but pressured and sometimes increased in rate.  She was 
occasionally aggressive.  Her thinking was tangential, with 
paranoid ideation but no hallucinations.  Issues of identity 
were prevalent, and she expressed some insight into having a 
mental illness.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 29/30.  She was admitted to a 
locked ward and for the first few days was observed to be 
quite manic, intrusive, loud, aggressive, and in conflict 
with other patients.  Eventually, other patients complained 
about, fought with, and threatened her.  It was felt that 
antipsychotic medication was required to control her severe 
mania and continued hypomanic symptoms.  As treatment with 
medication progressed, her mania resolved and ceased, she was 
no longer intrusive or confrontational, she participated 
actively in individual and group therapy, and she became a 
role model for others.  She was discharged to activities as 
tolerated with diagnoses of schizoaffective disorder, alcohol 
dependence, and cocaine abuse.  The physician found her 
employable and competent.

The August 1995 VA examination report was conducted by the 
same individual who conducted the October 1994 examination, 
and shows additional subjective complaints of grandiosity 
during her manic phases.  In addition, she reported poor 
appetite, low energy, and noncompliance with prescribed 
psychotropic medications.  The examiner observed the veteran 
to be alert and oriented times three and to present mildly 
intoxicated and with an inappropriately bright affect.  She 
exhibited good eye contact, logical and goal-directed speech, 
and no motor abnormality.  There was no evidence of suicidal 
or homicidal ideation, hallucinations, delusions, or formal 
thought disorder.  Memory and cognition were intact; 
concentration, poor; insight and judgment, impaired.  The 
examiner found her to exhibit average intelligence and to be 
capable of handing her own finances.  The report shows 
diagnoses of bipolar I disorder, and alcohol and cocaine 
dependence.  The examiner again opined that her symptoms are 
complicated by her substance dependence.

The 50 percent evaluation has been confirmed and continued to 
the present.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

The 50 percent evaluation currently assigned the veteran's 
service-connected bipolar disorder was accorded under the 
general rating formula for mental disorders contained in 38 
C.F.R. Part 4, for occupational and social impairment with 
reduced reliability and productivity.  The criteria provides 
a higher, 70 percent, evaluation for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is afforded under 
the criteria for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior, persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, Diagnostic Code 9432 (1999).

The veteran has appealed the 50 percent evaluation assigned 
her service-connected bipolar disorder and contends that a 
higher evaluation is warranted therefor.  Specifically, she 
argues that her psychiatric disability requires frequent 
hospitalization and renders her unable to gain and retain 
gainful employment.  After review of the record, the Board 
finds that she meets the criteria for a higher, 100 percent, 
rating under the Schedule.

Of record are VA outpatient and hospital records, and March 
1998 and May 1999 VA examination reports.  VA outpatient 
records document treatment with prescribed medications for 
such symptoms as paranoia, delusions, anger to the point of 
rage, sleeplessness, and difficulty getting along with her 
family and others; and reflect feelings of being bored, 
friendless, and isolated.  She reported living in a bad 
neighborhood and having to rely on her aunt to drive her 
places, despite having a strained relationship with her 
family.  These records further allude to noncompliance with 
taking her medication.  For example, in March 1998, she 
stated she had stopped taking her medication because she had 
run out.  The physician interviewed her aunt who stated that 
the veteran had not taken it for two to three years.  
Finally, outpatient treatment records show the veteran in 
conflict with neighbors to the point of being charged with 
disorderly conduct.  VA hospital records dated in May 1998 
show that she reported with complaints of feeling "manicky" 
and hateful.  She reported hearing voices, that the 
television and radio talk to her, and that people can read 
her mind.  Physical examination at admission reflected she 
presented as cooperative and oriented to time, place, and 
person with dysthymic mood and flattened affect.  She 
exhibited normal speech, decreased concentration, and 
agitated motor activity.  Her thought processes were goal-
oriented but her thought content was significant for auditory 
hallucinations and delusions.  Insight and judgment were 
found to be impaired.  She was admitted and put on prescribed 
medication.  In two days, she felt better and requested 
discharge but was refused because she was still experiencing 
paranoid delusions and auditory hallucinations.  She was 
discharged with diagnoses of bipolar disorder, mixed, and 
alcohol dependence, continuous.  The physician assigned a GAF 
of 55/40, and found she was competent and no longer a danger 
to herself or others.

The March 1998 VA examination report shows the veteran 
reported experiencing highs and lows lasting up to six months 
in duration, or until she takes her medication.  She 
complained of irritability, sleeplessness, euphoria, rapid 
speech, flight of ideas, and spending sprees when high, but 
no suicidal or homicidal ideation, psychomotor retardation, 
guilty feelings, or auditory or visual hallucinations.  She 
stated she enjoys music but is afraid to listen to it for 
fear of the messages she gets, and that she also gets 
messages from the television.  She reported that she has a 
more personal relationship with God than most people, that 
people are out to get her and are talking about her, and that 
the President is out to get her.  The veteran further 
reported she is unemployed and last worked in a gas station 
for three to four months in 1997.  She left secondary to 
bickering among co-workers and feeling she was getting angry 
and might lose control.  She reported being married but 
separated, and that she had moved six months prior.  Her 
daughter, now nine, lives with another sister.  The examiner 
observed the veteran to present as alert and oriented times 
four, and to exhibit good eye contact, normal speech 
responsive to cues from the interviewer, and no abnormal 
motor activity.  Her affect was congruent with her mood, 
which she described as fine.  Her thought processes were 
logical within the confines of the interview.  The examiner 
observed no flight of ideas, looseness of association, 
blocking, confusion, or muteness.  She could focus, sustain, 
and shift attention, and her thought content was negative for 
auditory and visual hallucinations.  However, the examiner 
did observe thought broadcasting, delusional thinking, and 
ideas of reference.  Short and remote memory were found to be 
intact; and proverbs, insight, and judgment, fair.  The 
veteran reported being in compliance with her prescribed 
medications and articulated understanding that she must 
continue taking them or she would become irritable again.  
The report reflects diagnoses of schizoaffective disorder, 
bipolar type with a history of bipolar disorder, and ethanol 
and cocaine abuse, rule out paranoid personality disorder.  
The examiner assigned a GAF of 50, and indicated that she was 
able to manage her own financial affairs, but recommended 
further testing.  The examiner noted that the claims file was 
not available for review.

The May 1999 report reveals additional complaints of 
depression, hallucinations, suicidal and homicidal ideation, 
and confrontations with others.  She reported she is divorced 
and unemployed with no intervening employment.  The examiner 
observed the veteran to be fully oriented and to present with 
depressed mood.  She exhibited persistent delusions and 
hallucinations, suicidal and homicidal ideation but expressed 
no plan or intent, and severely impaired impulse control.  
Long-term memory was found to be intact, but short-term 
memory, concentration, and judgment were found to be severely 
impaired.  The report reflects a diagnosis of bipolar 
psychosis, chronic and severe.  The examiner assigned a GAF 
of 40 and expressed the opinion that the veteran exhibited

total social and occupational impairment 
due to [her] service-connected bipolar 
psychosis.  The veteran['s] persistent 
delusions and hallucinations render her 
totally unable to function in social and 
occupational environments.

In arriving at this opinion, the examiner specifically stated 
that he had reviewed local treatment records concerning the 
veteran.  In addition, he noted several entries in support of 
his findings.  He noted in May 1998 that she exhibited 
paranoid thoughts about her family and homicidal ideation 
about the man who raped her sister, and that she had a plan 
to carry out the homicide.  In April 1998 she was involved in 
a fight with her neighbor.  She had a pending date to appear 
in the county court for "smart-mounting" a police officer.  
At that time, the examiner observed, her GAF was assessed at 
40.  Finally, he underscored her May 1998 complaints of 
hearing voices, her belief that others could read her mind, 
and her receiving messages from the television and radio.  

Also of record is a questionnaire filled out and signed in 
June 1998 by the veteran's last employer showing the veteran 
was last employed in October 1997 as a cashier, and that she 
left the position because she was unable to get along with 
other employees.  The employer noted that the veteran 
exhibited decreased production, attention span and 
concentration difficulties, and inability to tolerate job 
stress, pain, and side effects from medication. 

After consideration of the evidence, the Board finds that the 
veteran's service-connected psychiatric disability meets the 
criteria for a schedular rating of 100 percent.  
Specifically, the evidence demonstrates that the veteran's 
service-connected bipolar disorder is currently manifested by 
total occupational and social impairment.  In granting this 
rating, the Board notes that while the veteran does not 
exhibit all or even a majority of the symptomatology listed 
in the 100 percent evaluation in the Schedule under the 
general rating (see 38 C.F.R. § 4.130 (1999)), the medical 
evidence shows that the veteran's bipolar disorder has a 
psychotic element involving persistent delusions and 
hallucinations that medical treatment providers have found 
difficult to control even while the veteran was hospitalized.  
These records further establish that the veteran has required 
such constant outpatient treatment and frequent 
hospitalizations for her psychoses as to render employment 
impractical and the award of a 100 percent evaluation 
appropriate.


ORDER

A schedular rating of 100 percent for bipolar disorder is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

- 10 -



- 1 -


